Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 9, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                      Alton Thomas Davis,
  140193(39)                                                                                                             Justices




  JEROME PLUNKETT, as Personal
  Representative of the ESTATE OF
  HOLLY MARIE PLUNKETT,
               Plaintiff-Appellant,
                                                                    SC: 140193
  v                                                                 COA: 284320
                                                                    Ingham CC: 05-000166-MD
  DEPARTMENT OF TRANSPORTATION,
             Defendant-Appellee.
  ______________________________________


        On order of the Chief Justice, the motion by the Michigan County Road
  Commission Self-Insurance Pool for leave to file a brief amicus curiae in this case is
  considered and it is GRANTED




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 9, 2010                    _________________________________________
                                                                               Clerk